DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the application filed on 04/07/2022.  
The claims 41-49 have been newly added by the applicant.

Response to Arguments
Applicant's arguments with respect to claim(s) 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections

Claims 42-43, 45-46 and 48-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The newly added claim 42 is objected to because of the following informalities: claim 42 seemed to have been mislabeled in their dependency to itself and should at least depend on the newly added claim 41. Appropriate correction is required.
For the purpose of art rejection, the examiner interprets that claim 42 depends on claim 41.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-8, 16-18, 22-23, 31-41, 44 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (U.S. Pub. 20190364452) in view of 3rd Generation Partnership Project, "3GPP TS 38.133 V1.0.0", Requirements for support of radio resource management, 31 December 2017 (2017-12-31); hereafter 3GPP, further in view of Tinnakornsrisuphap et al. (U.S. Pub. 20090290502). 

Regarding claim 1 Hwang disclose a method implemented at a terminal device for communication, the method comprising: 
receiving, from a network device, a first configuration indicating at least a first set of time slots for an intra-frequency measurement para. 13-15, “receiving information on a first measurement gap from a serving cell, performing measurement based on a synchronization signal (SS) burst received from one or more neighbor cells during the first measurement gap indicated by the information. The serving cell and the neighbor cell may have an intra-frequency relation. The serving cell and the neighbor cell may have an intra-frequency relation”; 
receiving, from the network device, a second configuration indicating at least a second set of time slots for a measurement gap para. 17, “receiving information on a second measurement gap from the serving cell; and performing reference signal received power (RSRP) measurement based on a reference signal (RS) from the one or more neighbor cells during the second measurement gap”; and 
Hwang does not specifically disclose in response to the first and second sets of time slots being partially overlapped, using one or more time slots in the first set which do not overlap any time slot in the second set for the intra-frequency measurement. However, 3GPP, section 9.1.2 “SSB based measurements are Configured along with one or two measurement timing Configuration(s) (SMTC) which provides periodicity, duration and offset information on a window of up to 5ms where the measurements are to be performed. For intra-frequency connected mode measurements, up to two measurement window periodicities may be Configured. A single measurement window offset and measurement duration are configured per intra-frequency measurement object”.  When UE requires measurement gaps to identify and measure intra-frequency cells or when SMTC configured for intra-frequency measurement are fully overlapping with measurement gaps, the performance of intra-frequency measurement as specified in section 9.2 is scaled by Kintra = 1 / X * 100, where X is a signaled RRC parameter TBD and is defined as in Table 9.1.2-5.
Hwang and 3GPP does not specifically disclose determining the first set of time slots based on resource control information signaled from the network device for the intra-frequency measurement. However, Tinnakornsrisuphap teach “The transmitter may determine a first set of slots to use to send the pilot in a first set of pilot cycles based on the first part of the sector ID and the pilot cycle index”
Hwang, 3GPP and Tinnakornsrisuphap are analogous because they pertain to the field of wireless communication and, more specifically, to measurement parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP and Tinnakornsrisuphap in the system of Hwang so the system can accurately identify and measure cells operating on intra-frequency carriers. The motivation for doing so would have been to improve and increase the reliability of the communications on next generation systems.
Regarding claim 2 Hwang does not specifically disclose wherein the first configuration indicates at least one of: 
duration of a measuring window, a periodicity of the measuring window. However, 3GPP, section 9.1.2 “SSB based measurements are Configured along with one or two measurement timing Configuration(s) (SMTC) which provides periodicity”, or 
a beginning position of the measuring window in time slots. The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the second alternatives.  
Hwang, 3GPP and Tinnakornsrisuphap are analogous because they pertain to the field of wireless communication and, more specifically, to measurement parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP and Tinnakornsrisuphap in the system of Hwang so the system can determine the best parameters to accurately identify and measure cells operating on intra-frequency carriers. The motivation for doing so would have been to improve and increase the reliability of the communications on next generation systems. 
Regarding claim 3 Hwang does not specifically disclose, wherein the second configuration indicates at least one of: 
duration of a measurement gap. However, 3GPP, section 9.1.2 “duration and offset information on a window of up to 5ms where the measurements are to be performed”, 
a periodicity of the measurement gap, or a beginning position of the measurement gap in time slots. The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the first alternatives.  
Hwang, 3GPP and Tinnakornsrisuphap are analogous because they pertain to the field of wireless communication and, more specifically, to measurement parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP and Tinnakornsrisuphap in the system of Hwang so the system can determine the best parameters to accurately identify and measure cells operating on intra-frequency carriers. The motivation for doing so would have been to improve and increase the reliability of the communications on next generation systems. 
Regarding claim 7 Hwang disclose wherein the second configuration is received via radio resource control (RRC) signaling para. 69, “Herein, the measurement configuration IE may also be received through an RRC connection reconfiguration message”.  
Regarding claim 8 Hwang disclose wherein at least one of the first configuration, is received via radio resource control (RRC) signaling para. 69, “Herein, the measurement configuration IE may also be received through an RRC connection reconfiguration message”. 
Regarding claim 37 Hwang disclose further comprising determining the one or more time slots based on resource control information signaled from the network device for the intra- frequency measurement para. 95-96, “Intra-frequency in terms of RRM measurement based on CSI-RS [0096] When a bandwidth of a CSI-RS resource configured for measurement on a neighbor cell exists within a bandwidth of a CSI-RS resource configured for measurement on a serving cell”.  
Regarding claim 38 Hwang disclose further comprising receiving the resource control information together with the first configuration or the second configuration para. 70-71, “The measurement configuration IE may include measurement object information. The measurement object information is information on an object for which the UE will perform measurement. Meanwhile, the UE 100 also receives a radio resource configuration IE as illustrated”.  
Claim 16 recites an apparatus corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Regarding claims 17-18 and 22-23 the limitations of claims 17-18 and 22-23, respectively, are rejected in the same manner as analyzed above with respect to claims 2-3 and 7-8, respectively.
Regarding claims 39-40 the limitations of claims 39-40, respectively, are rejected in the same manner as analyzed above with respect to claims 37-38, respectively.
Claim 31 recites a computer–program product corresponding to the apparatus of claim 16 and thus is rejected under the same reason set forth in the rejection of claim 16.
Regarding claims 32-34 the limitations of claims 32-34, respectively, are rejected in the same manner as analyzed above with respect to claims 2, 3 and 7, respectively.
Regarding claims 35-36 the limitations of claims 35-36, respectively, are rejected in the same manner as analyzed above with respect to claims 37-38, respectively.
Regarding claim 41, Hwang does not specifically disclose, further comprising: receiving, from the network device, the resource control information, the resource control information comprising an indication regarding sharing overlapping time slots between the intra-frequency measurement and the measurement gap. However, 3GPP, section 8.4.2-9.1.2 “the UE receives a RRC message implying supplementary UL carrier Configuration”, “SSB based measurements are Configured along with one or two measurement timing Configuration(s) (SMTC) which provides periodicity, duration and offset information on a window of up to 5ms where the measurements are to be performed. For intra-frequency connected mode measurements, up to two measurement window periodicities may be Configured. A single measurement window offset and measurement duration are configured per intra-frequency measurement object. When UE requires measurement gaps to identify and measure intra-frequency cells or when SMTC configured for intra-frequency measurement are fully overlapping with measurement gaps, the performance of intra-frequency measurement as specified in section 9.2 is scaled by Kintra = 1 / X * 100, where X is a signaled RRC parameter TBD and is defined as in Table 9.1.2-5.”
Hwang, 3GPP and Tinnakornsrisuphap are analogous because they pertain to the field of wireless communication and, more specifically, to measurement parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP and Tinnakornsrisuphap in the system of Hwang so the system can determine the best parameters to accurately identify and measure cells operating on intra-frequency carriers. The motivation for doing so would have been to improve and increase the reliability of the communications on next generation systems. 
Regarding claims 44 and 47 the limitations of claims 44 and 47, are rejected in the same manner as analyzed above with respect to claim 41.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471